Citation Nr: 1501106	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-27 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for a residual scar, left hand laceration.

2.  Entitlement to an increased rating in excess of 10 percent for left knee instability.

3.  Entitlement to an increased rating in excess of 10 percent for left knee degenerative joint disease.

4.  Entitlement to an increased rating in excess of 10 percent for right knee degenerative joint disease.

5.  Entitlement to an increased rating in excess of 10 percent for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1970 and from October 1980 to January 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared at a videoconference hearing with the undersigned in August 2014.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than the transcript from the aforementioned Board hearing.

At the hearing, the Veteran withdrew his claim for service connection for residuals of a fly bite, left ear.  As such, the issue is no longer before the Board.  38 C.F.R. § 20.204.  Therefore, the Board will proceed only with the issues listed on the title page above.

The issue of an increased rating for service-connected bilateral hearing loss has been raised by the record in a February 2014 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the 2014 Board hearing, the Veteran identified private orthopedic treatment, including physical therapy for his bilateral knee conditions, from Dr. Bethea for two years in duration.  The record was held open to give him an opportunity to submit these records, but he did not do so.  Therefore, a remand is required since the Board has notice of outstanding relevant records.

The Veteran also identified additional treatment at the VA Medical Center (VAMC) in Columbia, South Carolina, in approximately May 2014 with regard to his ulcer symptoms.  The last VA records associated with the Veteran's claims file are dated in January 2014.  On remand, the RO must attempt to obtain and associate these records with the Veteran's file. 

Since it is necessary to remand this case to obtain the outstanding records, the RO should also provide the Veteran additional VA examinations, to ensure the medical evidence reflects the current severity of his conditions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include records from the Columbia, South Carolina VAMC from January 2014 to the present.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Attempt to obtain the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to his bilateral knee conditions, as identified by the Veteran, to include complete records from Dr. Bethea dating back to at least 2012 (see hearing transcript).  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c)(2014).

3.  Schedule the Veteran for VA knee, ulcer, and scar examinations.  

4.  Then, readjudicate the Veteran's claim on the merits.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

